UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    EVA MAE GIVENS,1

                Plaintiff,

    v.
                                         Civil Action No. 20-307
    MURIEL BOWSER, in her official              (EGS/ZMF)
    capacity as Mayor, Washington,
    D.C., et al.,

               Defendants.



                             MEMORANDUM OPINION


     I.     Introduction

          Plaintiff Eva Mae Givens (“Ms. Givens”) filed this action

against Defendants Muriel Bowser, in her official capacity as

Mayor of Washington, D.C.; Laura Green Zeilinger, in her

official capacity as Director2 of the District of Columbia

Department of Human Services; Wayne Turnage, in his official

capacity as Director of the District of Columbia Department of




1 Magistrate Judge Faruqui granted the motion of Eugene P.
Givens, Jr., Deborah R. Bowser, and Anthony D. Givens
(collectively, “Plaintiffs”) to substitute as Plaintiffs for the
limited purpose of objecting to the Report and Recommendation,
ECF No. 28. See Minute Order (June 16, 2021).
2 The First Amended Complaint sues the “Commissioner” of the

District of Columbia Department of Human Services, but there is
no such position. See First Am. Compl., ECF No. 1 at 1; see also
Meet Our Executive Team, Dep’t of Hum. Servs.,
https://dhs.dc.gov/page/meet-our-executive-team-.
                                     1
Health Care Finance; and M. Colleen Currie,3 in her official

capacity as Chief Administrative Law Judge of the District of

Columbia Office of Administrative Hearings (collectively,

“Defendants”). See First Am. Compl. (“Am. Compl.”), ECF No. 16.

Ms. Givens sues these officials under 42 U.S.C. § 1983 (“Section

1983”) on behalf of herself individually and two similarly

situated classes of individuals, requesting declaratory and

injunctive relief as well as monetary damages, and alleging that

Defendants have a policy and/or practice of: (1) failing to

properly deduct expenses incurred by Medicaid applicants and

recipients; and (2) failing to render Medicaid fair hearing

decisions within 90 days. See id. at 2 ¶ 4; id. at 12 ¶¶ 46-49.4

     On July 1, 2020, Defendants moved to dismiss the action.

See generally Defs.’ Mot. Dismiss Pl.’s First Am. Compl., ECF

No. 18. On October 13, 2020, the Court referred the matter to

Magistrate Judge Faruqui for full case management, up to but

excluding trial pursuant to Local Civil Rule 72.2. See Minute

Order (Oct. 13, 2020). Magistrate Judge Faruqui has since issued

a Report & Recommendation (“R. & R.”) recommending that the


3 Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, the current Chief Administrative Law Judge, M.
Colleen Currie, is substituted as Defendant for the former Chief
Administrative Law Judge, Eugene A. Adams. See Fed. R. Civ. P.
25(d).
4 When citing electronic filings throughout this Opinion, the

Court refers to the ECF page numbers, not the page numbers of
the filed documents.
                               2
Court grant Defendants’ Motion to Dismiss. See R. &. R., ECF No.

28.

      Pending before the Court are Plaintiffs’ Objections to

Magistrate Judge Faruqui’s R. & R. See Objs. by Eugene P.

Givens, Jr., Deborah R. Bowser and Anthony D. Givens to

Magistrate Judge Zia M. Faruqui’s May 3. 2021 R. & R. (“Pls.’

Objs.”), ECF No. 33. Upon careful consideration of the R. & R.,

the objections and opposition thereto, the applicable law, and

the entire record herein, the Court hereby ADOPTS the R. & R,

see ECF No. 28; and GRANTS Defendants’ Motion to Dismiss, see

ECF No. 18.

  II.   Background

        A. Medicaid Eligibility

      The R. &. R. sets forth the statutory and regulatory

background as follows:

          Congress passed the Medicaid Act in 1965 and
          established   a   “cooperative”   arrangement
          between the federal government and the States
          through which poor and medically vulnerable
          Americans receive healthcare benefits. Wilder
          v. Va. Hosp. Ass’n, 496 U.S. 498, 502 (1990).
          States must create and administer their own
          plan in accordance with federal law; in
          exchange, the Federal government funds their
          Medicaid programs. See 42 U.S.C. § 1396a(a).
          Each State submits its Medicaid plan to the
          Department of Health and Human Services for
          approval. See 42 U.S.C. § 1396a(b). The plan
          must include information about the proposed
          process and criteria for determining Medicaid
          eligibility, two categories of which are

                                  3
relevant    here.    See    42     U.S.C.    §
1396a(e)(14)(E).    The     first     includes
individuals who are “categorically needy,”
that is, those individuals who are eligible
solely because of their low income. Md. Dept.
of Health & Mental Hygiene v. Ctrs. for
Medicare & Medicaid Servs., 542 F.3d 424, 429
(4th   Cir.   2008)  (citing    4   U.S.C.   §
1396a(a)(10)). The second is made up of
“medically needy” individuals—those who “have
become    impoverished     through     medical
expenditures; while they have sufficient
income to afford basic living expenses, they
cannot afford expensive medical care.” Id.

“If a medically needy applicant’s pre-
eligibility income exceeds the Medicaid
limit,” States are “to deduct incurred
medical expenses in order to reduce that
income to the Medicaid eligibility level.”
Id. (citing 42 C.F.R. § 435.831(d)). In making
this calculation, States make “standard
deductions” from an applicant’s income. Id.
If an applicant’s post-deduction income is at
or   below   the   Medicaid   threshold,   the
individual    is    eligible   for    Medicaid
enrollment. See 42 C.F.R. § 435.831(f); 29
D.C.M.R. § 9899. After these “spend down”
adjustments are made for a medically needy
applicant, the state Medicaid plan is
required to calculate the amount of income
the applicant is expected to contribute to
her medical expenses. See 42 C.F.R. §
435.725(a). “[N]ursing home residents with
income remaining after the completion of the
spenddown process” must contribute their
“excess” income to the nursing home “to defray
the cost of their care.” Md. Dep’t of Health,
542 F.3d at 430 (citing 42 C.F.R. §
435.725(a)). This cost-sharing system between
the State Medicaid plan and the covered
individual operates like a co-pay, and the
amount the beneficiary owes is determined
after    states   make    certain    mandatory
deductions, including deductions of medical
expenses incurred prior to the eligibility


                      4
          determination.     See       42   U.S.C.   §
          1396a(r)(1)(A)(ii).

          The Medicaid Act requires States to provide
          fair    hearings   to    individuals   whose
          applications for Medicaid are “denied or is
          not acted upon with reasonable promptness.”
          42 U.S.C. § 1396a(a)(3). The Department of
          Health and Human Services’ implementing
          regulation prescribes a timeline of ninety
          days from the initial hearing request to the
          “final administrative action.” 42 C.F.R. §
          431.244(f).

R. &. R., ECF No. 28 at 2-3, 4.

       B. Factual

     The Court assumes the following facts alleged in the

Amended Complaint to be true for the purposes of deciding this

motion and construes them in Plaintiffs’ favor. See Baird v.

Gotbaum, 792 F.3d 166, 169 n.2 (D.C. Cir. 2015). Until her death

in December 2020, Ms. Givens was a nursing home resident. See

Am. Compl., ECF No. 16 at 2 ¶ 1; see generally Suggestion of

Death, ECF No. 26. She applied for Medicaid benefits on February

26, 2019 to pay for her medical expenses, including her nursing

home care. Id. at 6 ¶ 24. As part of her application, she

submitted copies of unpaid medical bills totaling $40,184

covering the time period of November 1, 2018 through January 31,

2019. Id. at 6 ¶ 25. According to Ms. Givens, these unpaid bills

qualify for a PEME deduction. Id. On May 17, 2019, the District

issued a notice with its determination that Ms. Givens was

eligible for Medicaid benefits, but did not provide an

                                   5
appropriate PEME deduction. Am. Compl., ECF No. 16 at 6 ¶ 26.

Consequently, beginning February 1, 2019, she was required to

pay $2,044 per month for her nursing home care, and she was

unable to use that money to pay off the $40,183.93 in unpaid

bills. Id. at 6-7 ¶ 26.

     On June 6, 2019, Ms. Givens filed a request with the

District’s Office of Administrative Hearings (“OAH”) for a fair

hearing to address the District’s failure to approve her request

for a PEME deduction. Id. at 7 ¶ 28. As described in the R. &.

R:

         On March 5, 2020, nine months later, OAH
         called the hearing. See Pl.’s Opp’n, Ex. 2
         (Decl. of Ron Landsman) ¶ 2. Counsel for Ms.
         Givens appeared and received a jointly
         requested continuance. See id. Unfortunately,
         an apparent email mix-up led to Ms. Givens’s
         counsel’s    failure   to   appear    at   the
         rescheduled hearing on June 11, 2020. Id. ¶
         3–5. Lacking a plaintiff, OAH dismissed the
         administrative appeal. Id. ¶ 6. While the
         present motion in this Court was pending, OAH
         agreed to reopen Ms. Givens’s case. See Notice
         of Suppl. Authority. OAH considered the case
         before dismissing it with prejudice in
         December 2020 along similar lines that the
         District argues here. See id.

R. &. R., ECF No. 28 at 4-5.

       C. Procedural

     Ms. Givens filed this Section 1983 suit against Defendants

on February 5, 2020, see generally Compl., ECF No. 1; and

amended her Complaint on June 3, 2020, see generally Am. Compl.,


                               6
ECF No. 16. On July 1, 2020, Defendants filed a Motion to

Dismiss the First Amended Complaint. See generally Defs.’ Mot.

Dismiss Pl.’s First Am. Compl., ECF No. 18. Plaintiff filed her

opposition, see Pl.’s Opp’n Defs.’ Mot. Dismiss Pl.’s First Am.

Compl., ECF No. 20; and Defendants filed a reply thereto, see

Defs.’ Reply in Supp. of Mot. Dismiss Pl.’s First Am. Compl.,

ECF No. 22. The Court referred this case to Magistrate Judge

Faruqui for full case management, see Minute Order (Oct. 13,

2020); who, on May 3, 2021, issued his R. & R. recommending that

the Court grant Defendants’ Motion to Dismiss, see R. & R., ECF

No. 28 at 15.

    Before Magistrate Judge Faruqui issued his R. & R., Ms.

Givens died. See Suggestion of Death, ECF No. 26. On May 16,

2021, Ms. Givens’ three children—Eugene P. Givens, Jr., Deborah

R. Bowser, and Anthony D. Givens—moved to be substituted as

Plaintiffs, to file a Second Amended Complaint, and to object to

the R. & R. See generally ECF No. 29. Magistrate Judge Faruqui

granted their motion to substitute as Plaintiffs for the limited

purpose of objecting to the R. & R. See Minute Order (June 16,

2021).

    Plaintiffs raise several objections to the R. & R, see

generally Pls.’ Objs., ECF No. 33; to which Defendants have

responded, see Defs.’ Resp. Objs. Magistrate Judge Zia M.



                               7
Faruqui’s R. & R. (“Defs.’ Opp’n”), ECF No. 36. The objections

and the motion are ripe and ready for adjudication.

  III. Legal Standard

       A. Objections to a Magistrate Judge’s R. & R.

    Pursuant to Federal Rule of Civil Procedure 72(b), a party

may file specific written objections once a magistrate judge has

entered a recommended disposition. Fed. R. Civ. P. 72(b)(2). A

district court “may accept, reject, or modify the recommended

disposition.” Id. 72(b)(3); see also 28 U.S.C. § 636(b)(1)(C)

(“A judge of the court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the

magistrate judge.”). A district court “must determine de novo

any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3). “If, however,

the party makes only conclusory or general objections, or simply

reiterates his original arguments, the Court reviews the [R. &

R.] only for clear error.” Houlahan v. Brown, 979 F. Supp. 2d

86, 88 (D.D.C. 2013) (citation omitted). “Under the clearly

erroneous standard, the magistrate judge’s decision is entitled

to great deference and is clearly erroneous only if on the

entire evidence the court is left with the definite and firm

conviction that a mistake has been committed.” Buie v. Dist. of

Columbia, No. CV 16-1920 (CKK), 2019 WL 4345712, at *3 (D.D.C.

Sept. 12, 2019) (citation and internal quotation marks omitted).

                               8
    Objections must “specifically identify the portions of the

proposed findings and recommendations to which objection is made

and the basis for the objection.” LCvR 72.3(b). “[O]bjections

which merely rehash an argument presented and considered by the

magistrate judge are not properly objected to and are therefore

not entitled to de novo review.” Shurtleff v. EPA, 991 F. Supp.

2d 1, 8 (D.D.C. 2013) (citation and internal quotation marks

omitted). The Court reviews Plaintiffs’ objections de novo.

       B. Rule 12(b)(1) Motion to Dismiss

     “Federal courts lack jurisdiction to decide moot cases

because their constitutional authority extends only to actual

cases or controversies.” Iron Arrow Honor Soc’y v. Heckler, 464

U.S. 67, 70 (1983) (citation omitted). “A motion to dismiss for

mootness is properly brought under Rule 12(b)(1) because

mootness itself deprives the court of jurisdiction.” Indian

River County v. Rogoff, 254 F. Supp. 3d 15, 18 (D.D.C. 2017). “A

case becomes moot—and therefore no longer a ‘Case’ or

‘Controversy’ for purposes of Article III—when the issues

presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Already, LLC v. Nike, Inc.,

568 U.S. 85, 91 (2013) (citation and internal quotation marks

omitted). “This occurs when, among other things, the court can

provide no effective remedy because a party has already obtained

all the relief that [it has] sought.” Conservation Force v.

                               9
Jewell, 733 F.3d 1200, 1204 (D.D.C. 2013) (citation and internal

quotation marks omitted). “Because Rule 12(b)(1) concerns a

court’s ability to hear a particular claim, the court must

scrutinize the [party]’s allegations more closely when

considering a motion to dismiss pursuant to Rule 12(b)(1) than

it would under a motion to dismiss pursuant to Rule 12(b)(6).”

Schmidt v. U.S. Capitol Police Bd., 826 F. Supp. 2d 59, 65

(D.D.C. 2011) (citing Macharia v. United States, 334 F.3d 61,

64, 69 (D.C. Cir. 2003)). To assess whether a complaint

sufficiently alleges subject matter jurisdiction, the court

accepts as true the allegations of the complaint, see Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); and liberally construes the

pleadings in the plaintiff’s favor, see Barr v. Clinton, 370

F.3d 1196, 1199 (D.C. Cir. 2004).

       C. Rule 12(b)(6) Motion to Dismiss

    A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation and internal quotation marks

omitted).

                               10
    Despite this liberal pleading standard, to survive a motion

to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.” Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted). “In determining whether a complaint

fails to state a claim, [the court] may consider only the facts

alleged in the complaint, any documents either attached to or

incorporated in the complaint and matters of which [the court]

may take judicial notice.” EEOC v. St. Francis Xavier Parochial

Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). A claim is facially

plausible when the facts pled in the complaint allow the court

to “draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation

omitted). The standard does not amount to a “probability

requirement,” but it does require more than a “sheer possibility

that a defendant has acted unlawfully.” Id.

    “[W]hen ruling on a defendant’s motion to dismiss [pursuant

to Rule 12(b)(6)], a judge must accept as true all of the

factual allegations contained in the complaint.” Atherton v.

D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009)

(citation and internal quotation marks omitted). In addition,

the court must give the plaintiff the “benefit of all inferences

that can be derived from the facts alleged.” Kowal v. MCI



                               11
Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994) (citation

omitted).

    IV.   Analysis5

          A. Mootness

            1. Ms. Givens’ Individual PEME Deductions Claim Is
               Moot

      Plaintiffs’ objections do not address Magistrate Judge

Faruqui’s finding that the voluntary cessation exception to

mootness does not apply to Ms. Givens’ individual PEME claim.

See Pls.’ Objs., ECF No. 33 at 1-2. Accordingly, that finding is

conceded. Cohen, 819 F.3d at 480. Instead, Plaintiffs object to

Magistrate Judge Faruqui’s recommendation that Ms. Givens’ PEME

claims be dismissed because they were mooted when the District

allegedly made the payments to the nursing homes that the

District had “forced” her to pay. Pls.’ Objs., ECF No. 33 at 2.

There is no dispute that the District has now made the

corrective payments to the nursing homes. See Pls.’ Objs., ECF

No. 33 at 2-3; Defs.’ Opp’n, ECF No. 36 at 4-5. Magistrate Judge

Faruqui concluded that her claims were moot because she received


5 Plaintiffs’ objections do not address Magistrate Judge
Faruqui’s finding that her class claim is also moot because she
cannot assert an interest in spreading litigation costs among
potential class members prior to “a decision on class
certification,” which has not occurred in this case. R. & R.,
ECF No. 28 at 9 (quoting Bais Yaakov of Spring Valley v. ACT,
Inc., 798 F.3d 46, 50 (1st Cir. 2015)). Accordingly, those
findings are conceded. Cohen v. Bd. of Trs. of the Univ. of the
D.C., 819 F.3d 476, 480 (D.C. Cir. 2016).
                                 12
the relief she sought—the corrective payments—and that if she

wanted a refund of what she paid to the nursing homes, her claim

would be against the nursing homes rather than the District. R.

&. R., ECF No. 28 at 6-7. To support their position, Plaintiffs

make three arguments. First, they argue that Ms. Givens “was

damaged in the amounts that the District improperly forced [her]

to pay.” Pls.’ Objs., ECF No. 33 at 2. However, the Amended

Complaint contains only a prayer for monetary damages in an

amount to be determined at trial. See generally Am. Compl., ECF

No. 16 at 13. And as Magistrate Judge Faruqui observed, Ms.

Given had “failed to allege injury specifically from the delays

in corrective payments[,] leaving her without any injury for

which the District could compensate her.” R. & R., ECF No. 28 at

7.6 Ms. Givens cannot amend her complaint in her objections to

an R. &. R. Cf. Coleman v. Pension Benefit Guar. Corp., 94 F.

Supp. 2d 18, 24 n.8 (D.D.C. 2000) (“[I]t is axiomatic that a

complaint may not be amended by the briefs in opposition to a

motion to dismiss.” (citation omitted)). Second, Plaintiffs

argue that Ms. Givens need only plausibly allege that there was

a direct causal link between the District’s policy or custom and

a violation of Section 1983. Pls.’ Objs., ECF No. 33 at 2.

However, as explained infra, the Court concludes that Ms. Givens


6
 Plaintiffs did not object to this finding and so have conceded
it. Cohen, 819 F.3d at 480.
                               13
failed to state a claim for a violation of Section 1983. Third,

Plaintiffs argue that Ms. Givens need not sue all defendants in

one lawsuit on a cause of action. Id. at 3 (citing 7 Wright &

Miller, Fed. Prac. & Proc. § 1657 (3d ed. 2018) (“[A] plaintiff

generally has the prerogative of joining multiple defendants or

bringing separate actions.”)). However, this argument is beside

the point because Defendants here can provide no relief as they

have already made the corrective payments.

    Accordingly, the Court ADOPTS Magistrate Judge Faruqui’s

conclusion that Ms. Givens’ individual PEME deductions claim for

monetary damages is moot.

         2. Fair Hearing Claims

    Plaintiffs also object that the fair hearing claims are

moot. See Pls.’ Objs., ECF No. 33 at 5-7. As to Ms. Givens’

individual claim, Plaintiffs argue that the “Amended Complaint

more than plausibly alleges” Defendants’ fair hearing

violations. Id. at 6. However, Magistrate Judge Faruqui

recommended dismissal for lack of jurisdiction due to mootness,

not for failure to state a claim. See R. & R, ECF No. 28 at 6-8.

The Court therefore ADOPTS the R. & R.’s recommendation that Ms.

Givens’ individual fair hearing claim is moot.

    Plaintiffs next argue that the class fair hearing claim is

not moot because it satisfies the inherently transitory

exception to the mootness doctrine. Pls.’ Objs., ECF No. 33 at
                               14
6. They reason that “individual claims regarding the failure of

Defendants to render Medicaid fair hearing decisions within 90

days . . . ‘might end before the district court has a reasonable

amount of time to decide class certification’ and ‘some class

members will retain a live claim at every stage of litigation.’”

Id. (quoting J.D. v. Azar, 925 F.3d 1291, 1311-12 (D.C. Cir.

2019) (per curiam)). They also provide citations to several

cases in which public benefits and/or hearings for those

benefits were not decided within statutorily required time

frames and courts applied the inherently transitory exception.

See id. at 6-7 (collecting cases).

    The inherently transitory exception to the mootness

doctrine permits courts to exercise jurisdiction over class

claims even though the named plaintiff’s individual claims have

become moot before class certification. See Azar, 925 F.3d at

1310. For this exception to apply, the Court must “determine (i)

whether the individual claim might end before the district court

has a reasonable amount of time to decide class certification,

and (ii) whether some class members will retain a live claim at

every stage of litigation.” Id. at 1311. “Time-limited hearings

may trigger this exception.” R. & R., ECF No. 28 at 10 (citing

Wilson v. Gordon, 822 F.3d 934, 947 (6th Cir. 2016)).

    The allegations in the Amended Complaint do not support

application of the inherently transitory exception here. The

                               15
Court agrees with Plaintiffs that the first part of the Azar

inquiry has been satisfied. The District can and often does

issue hearing decisions within 90 days. Cf. Am. Compl., ECF No.

16 at 8 ¶ 34 (alleging more than 40 violations); R. & R., ECF

No. 28 at 13 (250,000 individuals in the District enrolled in

Medicaid at the time of the Amended Complaint). Thus, “[t]he

claims at issue likely will, or at least might, end quickly.”

Azar, 925 F.3d at 1311. However, the Amended Complaint does not

support a conclusion that some class members will retain a live

claim at every stage of litigation. It “alleges that some 40

individuals have had hearing delays in the past three years but

is silent on whether and how those claims remain live.” R. & R.,

ECF No. 28 at 10 (citing Am. Compl., ECF No. 16 at 8 ¶ 31). This

case is unlike others in which the exception has applied because

in those cases, the plaintiffs alleged that some members of the

class continued to be injured after the named plaintiff’s claims

were mooted. See Azar, 925 F.3d at 1312 (“ORR continues to keep

pregnant minors, and the plaintiffs represent that about a dozen

expressed an interest in abortion or related information during

the first six months after the issuance of the injunction.”);

Wilson, 822 F.3d at 945 (no dispute that this requirement was

met); Garnett v. Zeilinger, 323 F. Supp. 3d 58, 68 (D.D.C. 2018)

(“[A]s noted in the ruling on the motion for the preliminary

injunction, the District has admitted that it is not processing

                               16
all applications . . . . [A]t any given moment there are

recipients who are not receiving SNAP benefits owed under the

law because of a delay in processing their applications.”).

    Accordingly, the Court ADOPTS Magistrate Judge Faruqui’s

recommendation to dismiss the individual and class fair hearing

claims as moot.

       B. Magistrate Judge Faruqui Correctly Concluded that Ms.
          Givens Failed to State a Claim
    Plaintiffs also object to Magistrate Judge Faruqui’s

recommendation that the Court dismiss the Amended Complaint for

failure to state a claim pursuant to Rule 12(b)(6). See Pls.’

Objs., ECF No. 33 at 3-5. For the reasons that follow, the Court

ADOPTS the R. & R. with respect to Defendants’ Rule 12(b)(6)

Motion to Dismiss.

    Section 1983 provides a civil remedy for an individual who

has been deprived, by a person acting under color of state law,

of “any rights, privileges, or immunities secured by the

Constitution and laws” of the United States. 42 U.S.C. § 1983.

As a municipality, the District is liable under Section 1983 for

the acts of its employees “when execution of a government’s

policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official

policy, inflicts the injury.” Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694 (1978).



                               17
    The Court must conduct a two-step inquiry to assess whether

the Amended Complaint states a claim for municipal liability:

(1) it must “determine whether the complaint states a claim for

a predicate constitutional violation,” and (2) if so, it must

“determine whether the complaint states a claim that a custom or

policy of the municipality caused the violation.” Baker v. Dist.

of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (citations

omitted). Such a policy or custom

         exists when (1) the municipality adopts a
         policy that itself violates the Constitution;
         (2) the unconstitutional action was taken by
         a “policy maker” within the government; (3)
         the employees’ unconstitutional actions “are
         so consistent that they have become [a]
         ‘custom’ ” of the municipality of which the
         supervising policymaker must have been aware;
         or (4) the municipality knew or should have
         known of a risk of constitutional violations,
         but showed “deliberate indifference” to that
         risk by failing to act.

Hurd v. Dist. of Columbia, 997 F.3d 332, 337 (D.C. Cir. 2021)

(quoting Baker, 326 F.3d at 1306) (other citations omitted).

    The Amended Complaint contains allegations about two

policies and/or practices. First, Ms. Givens alleges that

Defendants “have a policy and/or practice of failing to deduct

from Medicaid applicants’/recipients’ income the medical and

remedial expenses the applicants/recipients incurred prior to

becoming financially eligible for the Medicaid program.” Am.

Compl., ECF No. 16 at 7 ¶ 30. Second, she alleges that


                               18
Defendants “have a policy and/or practice of failing to render

Medicaid fair hearing decisions within 90 days of the requests

for such hearings.” Id. at 8 ¶ 31. To support her claims, she

further alleges that Defendants have failed to make appropriate

deductions and have failed to provide timely fair hearing

decisions for over 40 other Medicaid applicants/recipients in

the past three years. See id. at 7-8 ¶¶ 30-31.

     In their objections to the R. & R., Plaintiffs argue that

Magistrate Judge Faruqui’s conclusion that these violations are

the “‘result of an admitted failure to follow the District[’]s

policy’ is unsupportable on Defendants[’] Rule 12(b)(1)7 and

12(b)(6) motions.” Pls.’ Objs., ECF No. 33 at 4 (quoting R. &

R., ECF No. 28 at 14). As to the Rule 12(b)(6) motion,

Plaintiffs contend that “[n]othing in the First Amended

Complaint supports Magistrate[] Judge Faruqui’s conclusion” that

the PEME deduction and fair hearing decision violations are “a

result of an admitted failure to follow the District[’]s


7 As to the Rule 12(b)(1) motion, Plaintiffs argue that “[i]t is
completely improper on a motion to dismiss for lack of subject
matter jurisdiction to factually decide one of the contested
merits issues in the case, i.e., what the District’s policy was
with respect to PEME deductions.” Pls.’ Objs., ECF No. 33 at 4.
But as Defendants point out in their response, see Defs.’ Opp’n,
ECF No. 36 at 7; Magistrate Judge Faruqui drew this conclusion
in evaluating Defendants’ Rule 12(b)(6) motion, see R. & R., ECF
No. 28 at 14. Nowhere in the R. & R. does the Magistrate Judge
suggest that the failure to state a claim has caused a failure
of jurisdiction. Cf. Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 91 (1998).
                               19
policy.” Pls.’ Objs., ECF No. 33 at 5 (quoting R. & R., ECF No.

28 at 14). Instead, the Amended Complaint alleges only that the

District’s policy and/or practice is to not make PEME deductions

and to not issue timely hearing decisions. See Am. Compl., ECF

No. 16 at 7-8 ¶¶ 30-31.

    The Court of Appeals for the D.C. Circuit (“D.C. Circuit”)

“has identified several ways in which a plaintiff may allege a

municipal policy.” Blue v. Dist. of Columbia, 811 F.3d 14, 18

(D.C. Cir. 2015). To state a claim, “a plaintiff must plead the

elements of the relevant type of municipal policy” and

“indicate[] the contours” of that type of policy. Id. at 20. Ms.

Givens did not do so. The Amended Complaint contains no facts

alleging that: (1) the District adopted an unconstitutional

policy; (2) a “policy maker” has taken unconstitutional action;

(3) District employees have a custom of unconstitutional action

of which the supervising policy maker must know; or (4) the

District is deliberately indifferent to the risk of

constitutional violations. See Hurd, 997 F.3d at 337; see

generally Am. Compl., ECF No. 16. The failure to allege such

facts is fatal to Plaintiffs’ claims. See, e.g., Trimble v.

Dist. of Columbia, 779 F. Supp. 2d 54, 57-59 (D.D.C. 2011)

(“[M]erely speculating that an unidentified policy and

uncorroborated practice or custom exists without providing any



                               20
factual heft to support the allegation is insufficient to state

a claim under § 1983.”).

    Plaintiffs argue that the Amended Complaint contains

sufficient “factual heft” to survive Defendants’ Motion to

Dismiss. See Pls.’ Objs., ECF No. 33 at 3, 5. To clarify,

“[t]here is no heightened pleading standard in a case alleging

municipal liability for a civil rights violation. Nevertheless,

[a] Complaint must include some factual basis for the allegation

of a municipal policy or custom.” Faison v. Dist. of Columbia,

907 F. Supp. 2d 82, 85 (D.D.C. 2012) (citations and internal

quotation marks omitted), aff'd, No. 13-7021, 2013 WL 5975981

(D.C. Cir. Oct. 23, 2013) (per curiam). Plaintiffs claim that

the Amended Complaint meets this standard because it

“describe[s] plainly” that Defendants have failed to make PEME

deductions and issue timely fair hearing decisions “over 40

times in a three-year period.” Pls.’ Objs., ECF No. 33 at 3; see

also id. at 5. Defendants respond that “[i]t is not enough to

describe factual allegations concerning a single violation, and

then simply allege, without support, that the District has acted

similarly in 40 or more instances to infer the existence of a

custom or policy.” Defs.’ Opp’n, ECF No. 36 at 9 (collecting

cases where the plaintiff pled facts about only a single

incident).



                               21
    For the purposes of this motion, the Court accepts as true

the allegation that the District has failed to make PEME

deductions and issue timely fair hearing decisions more than 40

times in three years. See Atherton, 567 F.3d at 681. However,

Ms. Givens pled facts about only one incident: the District’s

failure to make PEME deductions and issue a timely fair hearing

decision for her. See generally Am. Compl., ECF No. 16. Ms.

Givens’ “bare assertion that such problem has happened 40 other

times,” R. & R., ECF No. 28 at 15; without any facts about those

other incidents, is not enough under Twombly and Iqbal, see,

e.g., Ryan v. Dist. of Columbia, 306 F. Supp. 3d 334, 345-46;

cf. Jud. Watch, Inc. v. U.S. Dep’t of Homeland Sec., 895 F.3d

770, 776 (D.C. Cir. 2018) (describing detailed allegations the

plaintiff made regarding 19 incidents). Without any facts

describing those 40 other incidents, the Amended Complaint

contains “[p]roof of a single incident of unconstitutional

activity,” and that “is not sufficient to impose liability under

Monell.” Trimble, 779 F. Supp. 2d at 58 (quoting City of Okla.

City v. Tuttle, 471 U.S. 808, 823-34 (1985)); Blakeney v.

O’Donnell, 117 F. Supp. 3d 6, 12 (D.D.C. 2015) (quoting same).

    Applying our liberal pleading standard, Barr, 370 F.3d at

1199; Magistrate Judge Faruqui appropriately considered whether

the Amended Complaint contains “allegations of practices so

persistent and widespread . . . as to be considered a . . .

                               22
policy,” Ryan, 306 F. Supp. 3d at 346 (citation and internal

quotation marks omitted). But without any factual allegations in

the Amended Complaint as to the 40 other violations, Magistrate

Judge Faruqui was left with only facts for which he may take

judicial notice. See Abhe & Svoboda, Inc. v. Chao, 508 F.3d

1052, 1059 (D.C. Cir. 2007); R. & R., ECF No. 28 at 13-14

(citing U.S. Census Bureau, QuickFacts: District of Columbia,

July 1, 2019, available at: https://www.census.gov/quickfacts/DC

and Dist. of Columbia Dep’t of Healthcare Fin., Monthly

Enrollment Report, Jan. 25, 2021, available at:

https://dhcf.dc.gov/node/1521576). The Court agrees with

Magistrate Judge Faruqui that the “bare assertion” in the

Complaint, along with the facts of which the Court may take

judicial notice, do not plausibly show anything more than

“apparently rare administrative mistakes and backlog” in

implementing federal and District Medicaid requirements. R. &

R., ECF No. 28 at 14. In other words, the factual allegations

only support an inference that the District failed to follow a

policy of making proper PEME deductions and issuing timely fair

hearing decisions.

    To excuse Ms. Givens’ pleading failure, Plaintiffs argue

that “the details describing those [40 other] violations is

information ‘peculiarly in the possession’ of Defendants,” and

so Ms. Givens could plead only “upon information and belief.”

                               23
Pls.’ Objs., ECF No. 33 at 3-4 (collecting cases). The Court

does not dispute that “[a] plaintiff still may plead on

‘information and belief’ where the facts are peculiarly within

the possession and control of the defendant.” Kelleher v. Dream

Catcher, L.L.C., 263 F. Supp. 3d 322, 325 (D.D.C. 2017). Given

the nature of Medicaid proceedings, the Court recognizes that

Ms. Givens could not access confidential information about other

Medicaid applicants and recipients. The Court is not now

suggesting that Ms. Givens should have submitted declarations or

detailed allegations to support her claims. See Pls.’ Objs., ECF

No. 33 at 4 (citing Arista Records LLC v. Doe, 604 F.3d 110,

119-20 (2d Cir. 2010) and other cases). Even so, Twombly and

Iqbal require that the complaint “contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.” Iqbal, 556 U.S. at 678 (citation and

internal quotation marks omitted) (emphasis added). Ms. Givens

did not carry her burden to allege sufficient factual matter, as

explained supra. The Court agrees with Magistrate Judge Faruqui

that the factual allegations, construed liberally, do not

plausibly support an inference that Defendants have a policy

and/or practice of failing to make PEME deductions and failing

to issue timely fair hearing decisions. See R. & R., ECF No. 28

at 14-15.



                               24
       Accordingly, the Court concludes that the Amended Complaint

does not state a claim and ADOPTS the R. & R. as to the Rule

12(b)(6) Motion to Dismiss.

  V.      Conclusion

  For the foregoing reasons, the Court ADOPTS Magistrate Judge

Faruqui’s R. & R., ECF No. 28; and GRANTS Defendants’ Motion to

Dismiss, Defs.’ Mot. Dismiss Pl.’s First Am. Compl., ECF No. 18.

An appropriate Order accompanies this Memorandum Opinion.

       SO ORDERED.

Signed:     Emmet G. Sullivan
            United States District Judge
            September 30, 2022




                                 25